SHIVERS, Chief Judge.
Appellant/defendant, Vaughn R. Simpson, appeals a guideline departure sentence imposed by the trial court on resen-tencing. We affirm the sentence, finding the argument raised in appellant’s brief to be without merit. We remand, however, for the trial court to correct the written sentence to specifically set out the amount of credit for time served to be allowed the defendant. Section 921.161(1), F.S.; Marshall v. State, 310 So.2d 55 (Fla. 2d DCA 1975).
AFFIRMED in part, REVERSED and REMANDED.
WIGGINTON and ALLEN, JJ., concur.